DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 7, 9, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 7, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (US 2017/0195671 A1).

Regarding Claims 1, 7, and 14, Choi discloses a method and apparatus for encoding and decoding a video, the method comprising: determining whether a coding block is partitioned [Choi: ¶ [0117]: In particular, the intra predictor 1120 and the inter predictor 1115 may determine a partition mode and a prediction mode of each coding unit from among the coding units having a tree structure while considering the maximum size and the maximum depth of a current largest coding unit, and the transformer 1125 may determine whether to split the transformation unit having a quad tree in each coding unit from among the coding units having a tree structure] into two transform blocks [Choi: ¶ [0143]: The video decoding apparatus 100 may determine at least one transformation unit split from the coding unit by using information about a split shape of the transformation unit parsed from the bitstream.  The video decoding apparatus 100 may hierarchically split the transformation unit in the same manner as in the coding unit described above.  The coding unit may include a plurality of transformation units] of rectangle shapes [Choi: ¶ [0145]: The video decoding apparatus 100 may determine the transformation unit included in the coding unit as any rectangular shape.  In this case, the video decoding apparatus 100 may have a basis corresponding to the rectangular shape]; when it is determined to partition the coding block, determining, based on a first flag of 1-bit decoded from a bitstream, whether partitioning the coding block into the two transform blocks is performed symmetrically or asymmetrically [Choi: ¶ [0010]: The video decoding method may further include determining at least one prediction unit split from the coding unit by using information about a partition type parsed from the bitstream; and ¶ [0152]: The partition type may include asymmetrical partitions, partitions having any shape, and partitions having a geometrical shape]; determining, based on a second flag of 1-bit decoded from the bitstream, whether partitioning the coding block into the two transform blocks is performed in a horizontal direction y-or in a vertical direction [Choi: ¶ [0089]: Also, in operation 770, when split_half_flag is "0", the video decoding apparatus 100 may parse split_position_idx from the bitstream.  split_position_idx may have 1 bit and may be included in the split position information.  In operation 771, when split_position_idx is "0", the video decoding apparatus 100 may select a position corresponding to 1/4 of the current block as a spilt position.  For example, when split_direction_flag indicates a vertical direction, the video decoding apparatus 100 may split a position corresponding to 1/4 of the width of the current block from a left side; and ¶ [0090]: In operation 772, when split_position_idx is "1", the video decoding apparatus 100 may select a position corresponding to 3/4 of the current block as a spilt position.  For example, when split_direction_flag indicates a horizontal direction, the video decoding apparatus 100 may split a position corresponding to 3/4 of the width of the current block from an upper side]; partitioning the coding block into a first transform block and a second transform block [Choi: FIG. 20]; determining a transform type for one of the first transform block and the second transform block [Choi: ¶ [0175]: Table 1]; and performing an inverse-transform for one of the first transform block and the second transform block based on the transform type [Choi: ¶ [0115]: the quantized transformation coefficient is reconstructed as residue data of a spatial domain through an inverse quantizer 1145 and an inverse transformer 1150], wherein when it is determined to partition the coding block asymmetrically, the coding block is partitioned into the first transform block of 3/4 size of the coding block and the second transform block of 1/4 size of the coding block [Choi: ¶ [0089]: Also, in operation 770, when split_half_flag is "0", the video decoding apparatus 100 may parse split_position_idx from the bitstream.  split_position_idx may have 1 bit and may be included in the split position information.  In operation 771, when split_position_idx is "0", the video decoding apparatus 100 may select a position corresponding to 1/4 of the current block as a spilt position.  For example, when split_direction_flag indicates a vertical direction, the video decoding apparatus 100 may split a position corresponding to 1/4 of the width of the current block from a left side], wherein locations of the first transform block and the second transform block is determined based on a third flag of 1-bit decoded from the [Choi: ¶ [0090]; and FIG. 20: 2032 and 2034], and wherein when it is determined to partition the coding block in the vertical direction, it is determined based on the third flag which of the first transform block and the second transform block is located right side of the current block [Choi: ¶ [0089]; and FIG. 20: 2036 and 2038].

Claim Rejections - 35 USC § 103
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1 and 7 above, and further in view of Heo et al. (US 2017/0019669 A1).

Regarding Claims 3 and 8, Choi disclose(s) all the limitations of Claims 1 and 7, respectively, and is/are analyzed as previously discussed with respect to those claims.
Choi may not explicitly disclose wherein residual coefficients in a remaining region excluding a transform region occupied by one of the first transform block and the second transform block are set to 0.
However, Heo discloses wherein residual coefficients in a remaining region excluding a transform region occupied by one of the first transform block and the second transform block are set to 0 [Heo: ¶ [0431]: When `merge_flag[x0][y0]` is `1`, the motion vector residual values of all polygon units are set to 0, and when `merge_flag[x0][y0]` is `0`, the motion vector residual value is configured for each polygon unit.  That is, the encoder transmits the motion vector residual value to the decoder for each polygon unit].
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482